Citation Nr: 1736377	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 and § 4.30 based on treatment between June 13, 2011, to February 3, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to September 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that in the Veteran's November 2011 claim, he requested a temporary total disability rating without specifically citing to either 38 C.F.R. § 4.29 or 4.30 benefits.  When the RO denied the requested benefit in May 2012, he specified in a May 2012 notice of disagreement that he wanted both 38 C.F.R. § 4.29 and 4.30 to be considered.  The RO continued the claim, discussing both in an October 2012 statement of the case, and the Veteran appealed the claim in an October 2012 VA Form 9, stating that benefits should be awarded under "paragraph 29/30."  The Board, therefore, construes the claim as one for a temporary total disability rating under 38 C.F.R. § 4.29 and 4.30, and as such, both theories of entitlement will be considered herein.  

The Veteran provided testimony during a videoconference hearing before the undersigned in May 2017.  A transcript has been associated with the claims file.  

In May 2017 the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2016).


FINDINGS OF FACT

1.  The Veteran was not hospitalized for over 21 days for treatment of a service-connected disability, but rather was admitted from June 13, 2011, to February 3, 2012, to a homeless veterans program where he was treated for several disabilities, including service-connected migraines.  

2.  The Veteran did not require surgical or other treatment necessitating convalescence for service-connected migraines during the appellate period.  


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating under 38 C.F.R. § 4.29 based on hospitalization over 21 days for treatment received while participating in a homeless veterans program from June 13, 2011, to February 3, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.29 (2016).

2.  The criteria for a temporary total rating under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence for treatment received while participating in a homeless veterans program from June 13, 2011, to February 3, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.30.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a temporary total disability rating for treatment for service-connected migraine headaches he received from June 13, 2011, to February 2, 2012.  A temporary total disability rating may be assigned under either 38 C.F.R. § 4.29 (2016) (paragraph 29) or 38 C.F.R. § 4.30 (2016) (paragraph 30).  The Veteran claims entitlement under both provisions.   

Under 38 C.F.R. § 4.29, a temporary total disability rating will be assigned when it is established that a service-connected disability has required hospitalization at a VA medical center or other approved hospital for more than 21 days or for hospital observation at VA expense for a service-connected disability for more than 21 days.  38 C.F.R. § 4.29 (2016).  

A temporary total disability rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence, (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2016).  In that case, a temporary total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge.  Id. 

During the hearing before the Board, the Veteran testified that on June 13, 2011, he was admitted to the hospital for treatment for service-connected migraines.  He further testified that several weeks later he was transferred to the homeless veterans program's domiciliary because the hospital was full.  See Board Hearing Transcript (Tr.) at 4. 

While the Board is sympathetic to the Veteran's claim, the evidence does not demonstrate that he is entitled to a temporary total disability rating under either 38 C.F.R. § 4.29 and 4.30.  

VA treatment records demonstrate that the Veteran was admitted directly to the Homeless Veterans Program (HVP) on June 13, 2011, at which time he was give the new patient orientation, provided an opportunity to ask questions about the program, and verified that he fully understood the orientation information.  A June 14, 2011, social work note indicated that the Veteran came to the HVP domiciliary as a self-referral.  He further admitted that he was in the domiciliary due to homelessness due to financial difficulties and continued support for mental health.  

A June 23, 2011, treatment note indicated that the Veteran was admitted into the Mental Health Residential Rehabilitation Treatment Program on June 13, 2011.  The Veteran identified his reason for seeking domiciliary admission, stating "I want to keep my job at the Guidance Center, save some money, and then move to an apartment which I could afford."  He further stated that he wanted to address some psychological issues that he felt he had neglected previously, including some which he though may be related to his headaches.    

A July 15, 2011, treatment note again included the Veteran's reports that he was in the domiciliary after he became homeless after experiencing ongoing physical problems, missing work, and being evicted by his landlord after he became unable to pay his rent.  

VA treatment records document that the Veteran requested an extension of his stay in the domiciliary in December 2011 in order to continue with mental health treatment.  His request was granted and his stay was extended until 2012. 

During his stay in the domiciliary, the Veteran received treatment for mental health symptoms, hemorrhoids, breathing problems, chest pain, pain management, neck and back pain, dental problems, and foot pain, as well as occupational therapy for cognitive and life skills training.  He was hospitalized one time during his stay in the domiciliary for chest pain.  

Regarding treatment specifically for his headaches, he received an MRI of the head, which was normal.  Thereafter, he was treated by neurology, who prescribed various medications for his headaches.  At no time was the Veteran admitted to the hospital due to migraine headache symptoms or treatment.  

A January 12, 2012, discharge summary noted that the Veteran was admitted to the domiciliary for workup of migraine headaches, which he felt disabled by, but also noted the many other problems for which he received treatment.  After the medical and dental treatment was completed, the Veteran stated that since nothing was working for his headache, he needed to get back to work and to the community.  

Based on the foregoing, the Board finds that a temporary total disability rating is not warranted under with 38 C.F.R. § 4.29 and 4.30.  While the Veteran reported in statements to VA, including during the Board hearing, that he was hospitalized specifically for treatment for his service-connected migraines, the evidence clearly demonstrates that he was admitted to the HVP due to homelessness and a desire to receive mental health treatment.  While in the domiciliary, although he received treatment for multiple symptoms and disabilities, including service-connected migraines, he was never specifically hospitalized for treatment of a service-connected disability.  

The Board acknowledges the Veteran's reports that he was admitted to the hospital and then was transferred to the domiciliary because of space issues in the hospital.  However, the evidence of record clearly documents the Veteran's time at the VA from June 13, 2011, to February 3, 2012, and he clearly was admitted to the HVP because he was homeless and to receive out-patient treatment for service-connected and nonservice-connected disabilities.  At no time was he admitted to the hospital for his service-connected migraines, either in the beginning of his treatment or at any other time during this period.  Therefore, a temporary total disability rating under 38 C.F.R. § 4.29 is not warranted.  

Similarly, the evidence does not demonstrate that the Veteran required surgery or any period of convalescence during his stay in the HVP domiciliary.  While he received an MRI, treatment with various medications, and consultations with neurologists, he never required surgery of any kind or immobilization by cast, without surgery.  As such, entitlement to paragraph 30 benefits, a temporary total disability rating under 38 C.F.R. § 4.30 is not warranted.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

A temporary total disability rating under 38 C.F.R. § 4.29 and § 4.30 based on treatment between June 13, 2011, to February 3, 2012, is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


